DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/30/2020. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1-5, 7, 9-13, 15, and 17-20. 
(a) The Applicant, via the claim amendments filed 12/30/2020 overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objections.
(b) The Applicant, via the claim amendments filed 12/30/2020 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/30/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke et al. U.S. P.G. Publication 2015/0344028 (hereinafter, Gieseke), in view of Kotecha et al. U.S. P.G. Publication 2015/0066545 (hereinafter, Kotecha), in further view of Mielenz EP3063749B1 (hereinafter, Mielenz). 
Regarding Claim 1, Gieseke teaches a parking server (parking information stored in a remote location (i.e., server), Gieseke, Paragraphs 0057-0059), comprising: 
-processing circuitry (processing circuitry, Gieseke, Paragraph 0036 and Figure 1) configured to: …
-5receive sensor data from one or more sensors of the vehicle (receive sensor data from one or more sensors of the vehicle (i.e., server may receive this information), Gieseke, Paragraphs 0037 and 0059), 
-generate a fusion map based at least on the sensor data from the one or more sensors (fusing together sensor data to generate a map, Gieseke, Paragraphs 0037, 0059, and 0062), 
-detect one or more parking spaces within a pre-defined distance from the vehicle based on the fusion map (detecting one or more parking spaces around the vehicle (i.e., pre-defined via sensor range), Gieseke, Paragraph 0062), …
-generate a parking trajectory corresponding to the selected parking space (generate a parking trajectory corresponding to the selected parking space, Gieseke, Paragraph 0078 and Figure 17), and …
(Gieseke, Paragraphs 0079 and 0080).
However, Gieseke does not specifically teach the processing circuitry configured to receive a parking request from a mobile device associated with a vehicle; [and] receive, from the mobile device, a selection of one of the detected parking spaces in response to sending information corresponding to the detected parking spaces to the mobile device.
Kotecha teaches receiving a parking request from a mobile device associated with a vehicle (Kotecha, Paragraphs 0014 and 0037 and Figure 2). Moreover, Kotecha teaches the mobile device sending the selected parking spot information based on parking information available (Kotecha, Paragraph 00037 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the processing circuitry of Gieseke to include to receive a parking request from a mobile device associated with a vehicle; receive, from the mobile device, a selection of one of the detected parking spaces in response to sending information corresponding to the detected parking spaces to the mobile device as taught by Kotchea.
It would have been obvious because having a user request and select parking information, allows for an end user to determine available parking and reserve a parking slot ahead of time (Kotchea, Paragraph 0003).

Mielenz teaches transmitting to the vehicle, the parking information (i.e., trajectory), such that the vehicle can automatically park (Mielenz, Paragraph 0027).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the processing circuitry of Gieseke to transmit, to the vehicle, the parking trajectory, the transmission enabling an automated parking procedure by the vehicle as taught by Mielenz.
It would have been obvious because having an autonomous parking system via a mobile phone allows for humanless interactions, which can enable increased safety and increase the efficiencies for parking facilities (Mielenz, Paragraphs 0001 and 0008).
Regarding Claim 2, Gieseke, as modified, teaches the parking server of claim 1, wherein the processing circuitry is configured to: 
-receive updated sensor data from the one or more sensors of the vehicle during the automated parking procedure (sensor data of the vehicle operating in real-time, thus updated to not overshoot or undershoot the parking spot, Gieseke, Paragraphs 0062-064), 
-20update the parking trajectory based on the updated sensor data (updating parking trajectory based on the updated sensor data (i.e., changing trajectory to not overshoot), Gieseke, Paragraphs 0062-0064 and 0078 and Figure 17) …
	Gieseke does not teach the processing circuitry to include transmit[ing] the updated parking trajectory to the vehicle.
(Mielenz, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the processing circuitry of Gieseke to include transmit[ing] the updated parking trajectory to the vehicle as taught by Mielenz.
It would have been obvious because having an autonomous parking system of the vehicle update trajectory via a mobile phone allows for humanless interactions, which can enable increased safety and increase the efficiencies for parking facilities (Mielenz, Paragraphs 0001 and 0008).
Regarding Claim 3, Gieseke, as modified, teaches the parking server of claim 1, wherein the processing circuitry is configured to38Case No. 520362US: generate the fusion map by merging the sensor data with location information of the vehicle, the location information of the vehicle being based on odometric sensor data of the vehicle (fusing together sensor data (i.e., map data, location data, vehicle sensor data such as odometric data) to generate a map, Gieseke, Paragraphs 0037, 0040, 0059, and 0062).
Regarding Claim 4, Gieseke, as modified, teaches the parking server of claim 1, wherein the sensor data is pre-processed by the vehicle prior to being received by the parking server (vehicle sensor data processed by the vehicle, which can occur before being sent to the parking server, Gieseke, Paragraphs 0035, 0083, and 0059).
Regarding Claim 6, Gieseke, as modified, teaches the parking server of claim 1, wherein the one or more sensors comprise one or more of ultrasonic, lidar, radar, accelerometer, gyroscope, odometric sensor, and camera (sensors include types of sonic, lidar, radar, accelerometers, cameras, etc, Gieseke, Paragraphs 0036-0040, 0058, and 0064).
Regarding Claim 8, Gieseke, as modified, teaches the parking server of claim 1. 
	Gieseke does not teach the parking server interacts with the mobile device through an internet-based webpage.
	Mielenz teaches a parking server interacting with a mobile device app of an end user, wherein the mobile device app is a type of internet based webpage (Mielenz, Paragraphs 0002 and 0027).
	  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the processing circuitry of Gieseke to include the parking server interact[ing] with the mobile device through an internet-based webpage as taught by Mielenz.
	It would have been obvious because using a mobile app connected to the parking server allows for the request to park or retrieve a vehicle to begin without human interaction (Mielenz, Paragraph 0002). 
Regarding Claim 9, Gieseke teaches a method of a parking server, comprising: 
…
-receiving, by the processing circuitry, sensor data from one or more sensors of the 5vehicle (receive sensor data from one or more sensors of the vehicle (i.e., server may receive this information), Gieseke, Paragraphs 0037 and 0059); 
-generating, by the processing circuitry, a fusion map based at least on the sensor data from the one or more sensors (fusing together sensor data to generate a map, Gieseke, Paragraphs 0037, 0059, and 0062); 
(detecting one or more parking spaces around the vehicle (i.e., pre-defined via sensor range), Gieseke, Paragraph 0062); 
…
-generating, by the processing circuitry, a parking trajectory corresponding to the selected parking space (generate a parking trajectory corresponding to the selected parking space, Gieseke, Paragraph 0078 and Figure 17); and  
…
It shall be noted that Gieseke teaches the use of a mobile phone, wherein the driver can use the mobile phone to achieve parking actions outside the vehicle (Gieseke, Paragraphs 0079 and 0080).
However, Gieseke does not specifically teach the method configured to receive a parking request from a mobile device associated with a vehicle; [and] receive, from the mobile device, a selection of one of the detected parking spaces in response to sending information corresponding to the detected parking spaces to the mobile device.
Kotecha teaches receiving a parking request from a mobile device associated with a vehicle (Kotecha, Paragraphs 0014 and 0037 and Figure 2). Moreover, Kotecha teaches the mobile device sending the selected parking spot information based on parking information available (Kotecha, Paragraph 00037 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gieseke to include to receive a parking request from a mobile device associated with a vehicle; receive, from 
It would have been obvious because having a user request and select parking information, allows for an end user to determine available parking and reserve a parking slot ahead of time (Kotchea, Paragraph 0003).
Gieseke and Kotchea, however, do not teach transmitting, to the vehicle, the parking trajectory, the transmitted parking trajectory enabling an automated parking procedure by the vehicle.
Mielenz teaches transmitting to the vehicle, the parking information (i.e., trajectory), such that the vehicle can automatically park (Mielenz, Paragraph 0027).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gieseke to transmit, to the vehicle, the parking trajectory, the transmission enabling an automated parking procedure by the vehicle as taught by Mielenz.
It would have been obvious because having an autonomous parking system via a mobile phone allows for humanless interactions, which can enable increased safety and increase the efficiencies for parking facilities (Mielenz, Paragraphs 0001 and 0008).
Regarding Claim 10
Regarding Claim 11, The Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 3.
Regarding Claim 12, The Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 4.
Regarding Claim 14, The Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 6.
Regarding Claim 16, The Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 8.
Regarding Claim 17, Gieseke teaches a non-transitory computer-readable storage medium storing computer-readable 5instructions that, when executed by a computer, cause the computer to perform a method, the method comprising: 
… 
-receiving sensor data from one or more sensors of the vehicle (receive sensor data from one or more sensors of the vehicle (i.e., server may receive this information), Gieseke, Paragraphs 0037 and 0059); 
-generating a fusion map based at least on the sensor data from the one or more 10sensors (fusing together sensor data to generate a map, Gieseke, Paragraphs 0037, 0059, and 0062); 
(detecting one or more parking spaces around the vehicle (i.e., pre-defined via sensor range), Gieseke, Paragraph 0062); …
-generating a parking trajectory corresponding to the selected parking space (generate a parking trajectory corresponding to the selected parking space, Gieseke, Paragraph 0078 and Figure 17); and …
It shall be noted that Gieseke teaches the use of a mobile phone, wherein the driver can use the mobile phone to achieve parking actions outside the vehicle (Gieseke, Paragraphs 0079 and 0080).
However, Gieseke does not specifically teach the medium configured to receive a parking request from a mobile device associated with a vehicle; [and] receive, from the mobile device, a selection of one of the detected parking spaces in response to sending information corresponding to the detected parking spaces to the mobile device.
Kotecha teaches receiving a parking request from a mobile device associated with a vehicle (Kotecha, Paragraphs 0014 and 0037 and Figure 2). Moreover, Kotecha teaches the mobile device sending the selected parking spot information based on parking information available (Kotecha, Paragraph 00037 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Gieseke to include to receive a parking request from a mobile device associated with a vehicle; receive, from the mobile device, a selection of one of the detected parking spaces in response to sending information corresponding to the detected parking spaces to the mobile device as taught by Kotchea.
(Kotchea, Paragraph 0003).
Gieseke and Kotchea, however, do not teach transmitting, to the vehicle, the parking trajectory, the transmitted parking trajectory enabling an automated parking procedure by the vehicle.
Mielenz teaches transmitting to the vehicle, the parking information (i.e., trajectory), such that the vehicle can automatically park (Mielenz, Paragraph 0027).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Gieseke to transmit, to the vehicle, the parking trajectory, the transmission enabling an automated parking procedure by the vehicle as taught by Mielenz.
It would have been obvious because having an autonomous parking system via a mobile phone allows for humanless interactions, which can enable increased safety and increase the efficiencies for parking facilities (Mielenz, Paragraphs 0001 and 0008).
Regarding Claim 18, The Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 2.
Regarding Claim 19, The Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 3.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke et al. U.S. P.G. Publication 2015/0344028 (hereinafter, Gieseke), in view of Mielenz EP3063749B1 (hereinafter, Mielenz), in further view of Kotecha et al. U.S. P.G. Publication 2015/0066545 (hereinafter, Kotecha), in further view of Leinfelder U.S. P.G. Publication 2014/0058613 (hereinafter, Leinfelder).
Regarding Claim 5, Gieseke, as modified, teaches the parking server of claim 1.
	Gieseke does not teach the processing circuitry configured to determine, when the parking request is received from the mobile device, 10whether the mobile device is within a pre-determined distance of the vehicle, and transmit, in response to determining that the mobile device is not within the pre-determined distance of the vehicle, a notification to the mobile device indicating that the parking request will not be processed.
	Leinfelder teaches a system wherein the mobile device is not within a pre-determined distance of the vehicle then terminating the parking action (Leinfelder, Paragraph 0033 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the processing circuitry of Gieseke to include determin[ing], when the parking request is received from the mobile device, whether the mobile device is within a pre-determined distance of the vehicle, and transmit, in response to determining that the mobile device is not within the pre-determined distance of the vehicle, a notification to the mobile device indicating that the parking request will not be processed as taught by Leinfelder. 
(Leinfelder, Paragraph 0033).
Regarding Claim 13, The Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 5.
Regarding Claim 20, The Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke et al. U.S. P.G. Publication 2015/0344028 (hereinafter, Gieseke), in view of Mielenz EP3063749B1 (hereinafter, Mielenz), in further view of Kotecha et al. U.S. P.G. Publication 2015/0066545 (hereinafter, Kotecha), in further view of Niemz et al. U.S. P.G. 2013/0184925 (hereinafter, Niemz).
Regarding Claim 7, Gieseke, as modified, teaches the parking server of claim 2. 
	Gieseke does not teach the processing circuitry configured to receive a message from the vehicle indicating that an emergency braking 20system was activated to avoid an obstacle, and update the parking trajectory based on the received message.
	Niemz teaches a vehicle system wherein the vehicle provides an alert (i.e., message) concerning emergency braking (Niemz, Paragraph 0015). Moreover, the trajectory of the vehicle parking may be updated based on the detected collision (Niemz, Paragraph 0015).

	It would have been obvious because a vehicle avoiding a collision which is detected is desired to those skilled in the art (i.e., drivers and owners of vehicles) (Niemz, Paragraph 0015).
Regarding Claim 15, The Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by The Examiner in the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from The Examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The Examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach The Examiner by telephone are unsuccessful, The Examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667